Citation Nr: 0218665	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for iritis.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals 
(Board) partly from an April 1999 RO decision which denied 
service connection for iritis, hearing loss, and a low 
back condition.  In December 2000, the Board remanded 
these issues to the RO for additional development.  The 
veteran also appeals a June 2002 RO decision which denied 
service connection for tinnitus. 


FINDINGS OF FACT

1.  Iritis began many years after the veteran's service 
and was not caused by any incident of service.

2.  The veteran's current bilateral sensorineural hearing 
loss and tinnitus originated in service as the result of 
acoustic trauma in combat.

3.  A low back disorder began many years after the 
veteran's service and was not caused by any incident of 
service.



CONCLUSIONS OF LAW

1.  Iritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Bilateral hearing loss and tinnitus were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).

3.  A low back condition was not incurred in or aggravated 
by active service.
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from April 
1944 to May 1946.  The only available service medical 
record is the veteran's separation examination from May 
1946, which indicates that the veteran had no eye 
abnormalities and 20/20 vision in each eye, no ear 
abnormalities and 15/15 hearing in each ear, and no 
musculoskeletal defects.  The remainder of the veteran's 
service medical records are presumed to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  Available service records show that the 
veteran served in combat during World War II, was awarded 
the Combat Infantryman Badge (CIB), and his military 
occupational specialty was heavy mortar crewman.

Private medical records from 1978 to 1999 show the veteran 
receiving treatment for bilateral recurrent anterior 
uveitis and, eventually, cataracts.

VA outpatient treatment records from 1998 to 2002 show the 
veteran receiving treatment for a recurrent red eye and 
cataracts.  Treatment records from July 1999 note that the 
veteran gave a history that he was hard of hearing since 
service, and it was indicated that this was probably due 
to exposure to loud artillery during World War II.  The 
more recent of these records also note a low back 
disorder.

In early 1999, the veteran submitted his claims for 
service connection for iritis, hearing loss, and a low 
back condition.  He later also claimed service connection 
for tinnitus.

In February 1999, the veteran was given a VA spine 
examination.  He stated that he had developed low back 
pain during World War II, which had been present 
intermittently since then.  Following current physical 
examination including X-ray studies, the examiner's 
impression was severe degenerative disc disease at L4-5 
and L5-S1.

Also in February 1999, the veteran was given a VA eye 
examination.  He stated that he had a history of back 
injury while in service which had produced a secondary 
iritis bilaterally which was also treated during service.  
He reported that he had had intermittent Cortisone drop 
treatments in both eyes over the years and currently had 
poor vision in both eyes due to cataracts.  Following 
current examination, the examiner's impression was 
advanced nuclear sclerotic cataract, left greater than 
right, and iritis by history.  The examiner noted that the 
veteran had experienced recurrent episodes of bilateral 
iritis in the past, but was not presently bothered by any 
active iritis.  It was also noted that the veteran had 
legally blind vision in both eyes due to advanced cataract 
formation.  

The veteran was also given a VA audiological examination 
in February 1999.  His primary complaint was right ear 
tinnitus, and he reported hearing loss since his military 
service in World War II.  He had pure tone decibel 
thresholds of 30, 50, 70, 75, and 75 decibels in the right 
ear at the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, and 25, 50, 75, 80, and 75 decibels in the 
left ear at the same frequencies.  Speech audiometry 
revealed a speech recognition ability of 70 percent in his 
right ear and 84 percent in his left ear.  He stated that 
he had constant longstanding tinnitus primarily in his 
right ear.  The examiner's impression was bilateral 
sensorineural hearing loss.

In March 2002, the veteran was given a VA ear examination.  
He reported that he suffered from a constant ringing in 
his ears, which was worse in his right ear.  He stated 
that he was exposed to loud noise while in service, 
including from shooting mortars.  He reported that these 
produced loud noises and he did not have hearing 
protection while he was in Germany.  He stated that he was 
exposed to constant noise which had caused significant 
hearing loss as well as a constant ringing in his ears 
since his period of service.  He indicated that he 
sometimes suffered from dizziness, but denied any kind of 
balance problems.  He had no ear infection but did have 
itching sometimes.  Physical examination of the veteran's 
ears was within normal limits with the examiner commenting 
that the veteran was very hard of hearing.  The examiner's 
diagnosis was tinnitus and bilateral hearing loss, and the 
examiner opined that it was more likely than not the 
veteran's hearing loss and tinnitus were related to his 
noise exposure in service, based upon the veteran's 
detailed history of noise exposure during service.

The veteran was also given a VA audiological examination 
in March 2002.  He reported decreased hearing bilaterally 
and constant tinnitus in his right ear with intermittent 
tinnitus in his left ear.  He estimated that his tinnitus 
had its onset approximately 50 years earlier.  He also 
reported occasional otalgia in his right ear which had not 
been treated medically.  He reported that he had been 
exposed to artillery and gun fire during two years of 
military service, and also to machinery during several 
years of carpentry and farming.  Physical examination 
revealed no apparent abnormalities bilaterally, and normal 
middle ear functioning was shown upon testing.  He had 
pure tone decibel thresholds of 55, 70, 75, 80, and 80 
decibels in the right ear at the 500, 1000, 2000, 3000, 
and 4000 Hertz frequencies, and 50, 65, 75, 70, and 70 
decibels in the left ear at the same frequencies.  Speech 
audiometry revealed a speech recognition ability of 64 
percent in his right ear and 48 percent in his left ear.  
It was noted that responses to discrimination testing were 
considered to be inconsistent, and the percentages might 
be somewhat decreased.  The examiner's impression was 
bilateral sensorineural hearing loss.  Following a review 
of the veteran's claims file and the results from the 
current examination, the examiner opined that it could not 
be stated that the veteran's period of service was the 
etiology of his hearing loss or tinnitus.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not 
create a statutory presumption that a combat veteran's 
claimed disability is service-connected, but it is an 
evidentiary mechanism which lightens the burden of a 
veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government 
to disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such 
clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount 
of time that has elapsed since service before there is a 
complaint of the condition, and any other relevant 
factors. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his active duty, the veteran served overseas in 
World War II, and was awarded the CIB.  The Board finds 
that the veteran is a combat veteran, and consideration 
will be given to the provisions of 38 U.S.C.A. § 1154.

1.  Iritis

The veteran served on active duty from 1944 to 1946.  
While most of his service medical records have been 
destroyed, his separation examination is available and 
shows no eye problems.  His uncorrected visual acuity was 
20/20 bilaterally at that time.  Post-service medical 
records show no treatment for or indication of any eye 
disorder until 1978, over 30 years after the veteran's 
separation from service.  Since 1978 he has been treated 
for anterior uveitis/iritis and, eventually, cataracts.  
There is no competent medical evidence which links any 
current eye disability, including claimed iritis, to the 
veteran's period of service.  At one recent VA 
examination, the veteran said he had a back injury in 
service which produced a secondary condition of bilateral 
iritis.  That a back injury could produce iritis does not 
seem logical.  In any event, the veteran is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 

With regard to the combat provisions of 38 U.S.C.A. 
§ 1154, the veteran has not produced satisfactory lay or 
other evidence of service incurrence or aggravation of 
iritis.  Even if there were such satisfactory lay or other 
evidence, so as to raise an evidentiary presumption, there 
is clear and convincing evidence (including the nature of 
the condition and the many years since service without 
mention of the condition) to establish that iritis began 
many years after service and was not caused by any 
incident of service.  

The Board concludes that iritis was not incurred in or 
aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for 
iritis, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Bilateral hearing loss and tinnitus

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

One of the requirements for service connection for hearing 
loss is the current existence of a hearing loss disability 
as defined by 38 C.F.R. § 3.385; if such is shown, service 
connection is warranted if the current hearing loss 
disability can be traced to service; and it is not 
necessary that hearing loss to the degree described in 
38 C.F.R. § 3.385 be demonstrated during service.  See 
Ledford v. Derwinski , 3 Vet.App. 87 (1992).

The veteran's 1946 separation examination does not 
indicate hearing loss or tinnitus.  Recent audiology 
records show that he has a bilateral sensorineural hearing 
loss disability within the standards of 38 C.F.R. § 3.385.  
He also now has tinnitus, which often is considered to 
have a common etiology with, or be secondary to, 
sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464, at 2119-2120 (18th ed. 1988).  

During his period of service, the veteran was exposed to 
acoustic trauma in combat from artillery and gunfire.  He 
served as a heavy mortar crewman, which is consistent with 
exposure to loud noise.  With regard to the combat 
provisions of 38 U.S.C.A. § 1154, the veteran has produced 
satisfactory lay or other evidence of acoustic trauma and 
early signs of hearing loss and tinnitus during service.

While one VA examiner has opined that it cannot be stated 
that the veteran's military service is the etiology of his 
hearing loss and tinnitus, another VA examiner has opined 
that it is more likely than not that hearing loss and 
tinnitus are related to his noise exposure during service.  

In light of all the evidence (including the favorable 
medical opinion), the combat provisions of 38 U.S.C.A. 
§ 1154, and the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that current bilateral hearing 
loss and tinnitus began with combat-related acoustic 
trauma in service.  These conditions were incurred in 
service, and service connection is warranted.

3.  Low back condition

The veteran's 1946 separation examination shows no low 
back disability.  Post-service medical records show no 
indication of any low back disability until many years 
after service.  Medical records since 1999 show the 
veteran currently has degenerative disc disease of the 
lumbosacral spine.  None of the medical evidence links the 
current low back disorder, first shown decades after 
service, with any incident of service.  As the veteran is 
a layman, he has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu, supra. 

With regard to the combat provisions of 38 U.S.C.A. 
§ 1154, the veteran has not produced satisfactory lay or 
other evidence of service incurrence or aggravation of a 
low back disorder.  Even if there were such satisfactory 
lay or other evidence, so as to raise an evidentiary 
presumption, there is clear and convincing evidence 
(including the nature of the condition and the many years 
since service without mention of the condition) to 
establish that a low back disorder began many years after 
service and was not caused by any incident of service.  

The Board concludes that a low back condition was not 
incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection for a low back condition, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for iritis is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a low back condition is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

